Title: Cotton Tufts to John Adams, 20 Dec. 1785
From: Tufts, Cotton
To: Adams, John


          
            
              Dear Sr.
            
            

              Weymouth

              Decembr 21t. 1785
            
          
          Your Favour of Sept. 9th I recd. and your Present of
            Neckar for which I return You Thanks and am much gratified with Your
            Sentiments on the Whale Oil Fishery, to this Branch of Business, the General Court have
            given Encouragement as You will find by a Bill sent You by Mr Cranch—Every Day more and more convinces me, that the commerical Restraints of
            Great Britain, so far as they respect America, will in general, greatly serve us, those
            that affect our whale Fishery may possibily injure us for some Time. But well tim’d
            Exertions, an Attention to our own particular Interest and an independent Spirit will
            not only reinstate us in the full Extent of our whale Fishery, but put it upon a much
            better Footing than formerly—. Almost every Measure respecting America adopted by Gt. Britain for many Years past, have by the Intervention of
            Providence and the general Course of Things have surprizingly forwarded and I
            had almost said driven us into the Road of Greatness—However fond many of my Countrymen
            may be of continuing a Trade with that Nation, for my own Part I am much in doubt,
            whether any advantageous Trade with her can be expected for many Years to
            come, if ever. it cannot I think untill our Merchants have paid their Debts, untill that
            System of Credit heretofore practised upon, is annihilated, untill the American Merchant
            can exchange American Produce for British on equal Terms, and further untill He has it
            in his Power to pay for what he wants, from a Surplus proceeding from the Labours of the
            People beyond what is necessary for their Support and the Payment of Taxes—I mean here
            to include what arises from Fisheries, Manufactures & Agriculture—The Debts
            owing to the People of that Nation must be paid—There is such a Dependance flowing from
            those Debts as is truly humiliating—By these, the Eyes of my Countrymen have been
            blinded—false Maxims of Trade adopted—public Measures often influenced, and the
            Ascendancy which the British Merchant has gained by his giving Credit is but too visible
            in a thousand Instances and has prevented numerous & beneficial Enterprizes that
            would otherwise have taken Place: This joined with the private Interest of our Merchants
            has ever discouraged every Attempt to Independance in Trade and the Establishment of our
            Manufacturies—The Restrictions of Great Britain and the Refusal of further Credit are
            however happily calculated to remove these Difficulties: And can We but continue a few
            Years in a State of Exclusion from her Commerce, Our Debts will be paid and our
            Independance of Mind established—
          The Writers of Great Britain, their Merchants & Ours, have
            but too succesfully propagated the Doctrine, That Manufactures cannot be carried on to
            Advantage in America, That it is not for the Interest of the People even to make their
            own Cloaths, inasmuch as they can buy them much cheaper from Britain & [. . .
            ]—employ their Time to much better Purpose on their Lands— — —They have wrought us up to
            a Prejudice in favour of british Manufacturers and to a Contempt of our own—But how
            little have they considered the real State of our Country! Is there not a considerable
            Part of the Year, that our Men cannot be employed in Agriculture and it is well known
            that our Women are but seldom in any Part of the Year—This is a known Fact in our
            Northern State—it is also true that We may have it in our Power to furnish
            all the Materials for manufacturing necessary Cloathing and what else we have reall Need
            of— —I say We may have it in our Power, because if in a State of Eight Years
              War We cou1d principally cloath the Inhabitants and a greater Part of the
            Soldiery with our own Manufactures, surely in Peace We may do much more—What are our
              People to do where the Earth is sealed and neither Spade nor Plough will
            enter And How are we to employ our poor Men Women & Children who must otherwise
            be a Bill of Charge—Could We in 1781 in the Town of Bridgewater convert 70 Tons of Iron
            into Nail Rods manufacture them into Nails in that & a few other Towns (not a
            Spoonfull of Corn the less raised that Year) which is affirmed to be a Fact and
              shall we Can We not in a State of Peace do much more
          There is near a Quarter Part of the Year that a large Proportion of
            our Males are unemployed, Multitudes of our Women are not fully employed And from
            our Children We get but little Advantage till 9 or 10 Years of Age—If all these
            Classes of People were profitably employd in Manufactures, We should have but little
            Occasion for those of Europe those being withheld I am very sure We should become more
            virtuous, more frugal, more industrious and should lay solid Foundations for Wealth—In
            this Point of View, Would it not be happy for us if all Intercourse with Gt. Britain should be Cut off for 20 Years at least or untill
            We had lost all connection with her Customs & Manner, Worn of the Habits of
            Englishmen and acquird the Art of living independent. In short I cannot view my Country
            independent untill She can draw her Support & Defence from within her self, nor
            any Trade beneficial that exceeds the Surplus of Labour abovementioned and which has not
            for its Object, the Increase, of our Cash, the Payment of Debts and Supplies such only
            as shall serve to excite Industry and render it more useful——But where does all this
            lead to? Youll be ready to think that I am not an Advocate for a commercial
            Treaty with Gt. Bn. I confess
            that I have my Doubts and am ready to fear that almost all the beneficial Effects I have
            mentioned would in a great Measure cease—That a free Intercourse, would keep us
            dependent. That it would prevent any Stability in our Manufactures, for want of which
            their Manufacturers will not emigrate & set down with us—That it will build up
            their Plantations, which otherwise might tumble to Pieces—That it will prevent a
            Domestic Market for our Excess of Provisions, which the Establisment of Manufacturies
            would give That it would subject us to an annual Expense that We are little able to
            bear, That the Residence of Foreign Ministers Consuls
            &c here would spread Corruption in Places where they may reside—That it would
            give the greatest Advantage for destroying our Civil Form of Government——These are my
            Fears and many others wch might be mentioned, but sensible
            that the narrow Sphere in which I move, forbids my deciding on this National Question—I
            shall no longer prevent You from Your better Thoughts, but conclud[e] myself With much
            Esteem & Affection / Your Friend & Very Hume
              Sert


          
            
              Cotton Tufts
            
          
          
            PS. I hope in my next to be able to announce to You a most useful
              Discovery, no less than that of extracting fresh from Salt Water by a very simple
              Machine—said to be invented by a Mr. Allen of Martha’s
                Vineyard It is much talk’d [. . . ] gains Credit—
          
        